Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 8-10, 12-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent App. 20130037041A1 (hereinafter Worm) in view of US Patent App. 20170143042A1 (hereinafter Batista).
Regarding Claim 1, Worm discloses an aerosol generating article (¶48) comprising 5a substrate portion (Fig. 1 cartridge 300) that includes a substrate material (Figs. 4 – 4C, substrate medium 350) configured to generate a primary inhalable substance upon the application of heat thereupon (¶51), the substrate portion defining an outer surface (¶55) and an overwrap (Figs. 4A – 4C, overwrap 380) material configured to substantially surround the outer surface of the substrate portion.  Worm discloses that the substrate medium may be enclosed in several layers; “Further layers are also envisioned.” (¶68)
Worm does not explicitly disclose 10wherein the overwrap material comprises a plurality of layers, and wherein at least one of the layers of the overwrap material contains an aerosol generating component.  
Batista teaches an aerosol generating system.  Figure 3 shows an aerosol-forming cartridge.  “The cartridge 30 comprises a base layer 32 and a cover layer 34 overlying multiple aerosol-forming substrates sandwiched between the base layer 32 and the cover layer 34.” (¶87).  Batista teaches that is advantageous to have “a plurality of aerosol-forming substrates arranged separately on a base layer and the heater comprises a plurality of heating elements each arranged to heat a different one of the plurality of aerosol-forming substrates” (¶36).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Worm to incorporate wherein the overwrap material comprises a plurality of layers, and wherein at least one of the layers of the overwrap material contains an aerosol generating component as taught in Bastista.  A person of ordinary skill in the art desiring to produce an aerosol generating device would provide a substrate in an overwrap as disclosed in Worm.  Worm discloses that the overwrap may include a filter material (¶8).  Worm further discloses that the overwrap provides additional structure to the cartridge and specifically indicates that further layers surrounding the substrate are envisioned (¶78).  Incorporating a plurality of aerosol-formers as taught in Bastista within a layer of the overwrap would be obvious to one of ordinary skill in the art.  Worm discloses that multiple layers may be incorporated in the overwrap.  Batista teaches a layered substrate with multiple aerosol forming substrates that may generate different flavors.    Doing so would provide stabilization to the substrate as disclosed in Worm and provide multiple flavor combinations as taught in Batista.		
Regarding Claim 2, Worm in view of Bastista discloses the aerosol source member of Claim 1 as discussed above.  Bastista further teaches wherein the aerosol generating component contained in the overwrap material has an aerosol former loading of 15approximately 2% - 20%.  
Bastista teaches the aerosol-forming substrate may comprise homogenized tobacco material.  “The homogenised tobacco material may alternatively have an aerosol former In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974) 
Regarding Claim 3, Worm in view of Bastista discloses the aerosol source member of Claim 1 as discussed above.  Bastista further teaches wherein the aerosol generating component contained in the overwrap material has an aerosol former loading of approximately 20% - 40%.  
Bastista teaches the aerosol-forming substrate may comprise homogenized tobacco material.  “The homogenised tobacco material may alternatively have an aerosol former content of between 5 percent and 30 percent.” (¶40).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974) 
Regarding Claim 8, Worm in view of Bastista discloses the aerosol source member of Claim 1 as discussed above.  However the combination does not explicitly disclose, wherein the overwrap material is configured to produce an initial inhalable substance prior to production of a primary inhalable substance from the substrate material.  
Worm teaches a smoking article that can yield one more inhalable substances.  The inhalable substances may be in a substrate or a simple paper that is coated with the substance (¶9).  Worm teaches configurations for directing the inhalable substances including the inclusion of annular space (¶10-11), segmented heating (¶15), or a combination of both (¶24).  Worm further teaches that allowing for multiple inhalable substance may allow a consumer to obtain inhalable substances of different flavors in individual puffs.  (¶63 and ¶123).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Worm and Bastista to incorporate wherein the overwrap material is configured to produce an initial inhalable substance prior to production of a primary inhalable substance from the substrate material as taught in Worm.  A person of ordinary skill in the art, desiring to provide a consumer with the ability to have multiple inhalable substances and therefore flavors, would configure the aerosol delivery device, a cooperation of the substrate and overwrap, to produce first and second inhalable substances.  Worm teaches many available configurations to control which inhalable substance is first and which is second.  
Regarding Claim 9, Worm in view of Bastista discloses the aerosol source member of Claim 1 as discussed above.  However the combination does not explicitly disclose wherein the overwrap material is configured to produce a secondary inhalable substance after production of a primary inhalable substance from the substrate material.  
Worm teaches a smoking article that can yield one more inhalable substances.  The inhalable substances may be in a substrate or a simple paper that is coated with the substance (¶9).  Worm teaches configurations for directing the inhalable substances including the inclusion of annular space (¶10-11), segmented heating (¶15), or a combination of both (¶24).  Worm further teaches that allowing for multiple inhalable substance may allow a consumer to obtain inhalable substances of different flavors in individual puffs.  (¶63 and ¶123).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Worm and Bastista to incorporate wherein the overwrap material is configured to produce a secondary 
10Regarding Claim 10, Worm in view of Bastista discloses the aerosol source member of Claim 1 as discussed above.  Worm further discloses wherein the overwrap material is configured to produce the initial inhalable substance in response to application of heat from an electrically generated heat source.  Bee
Worm teaches a smoking article that produces an inhalable substance via an electrical heating element and an electrical power source (¶6). 
Regarding Claim 12, Worm in view of Batista discloses the limitations of claim 12, An overwrap material configured to substantially surround an outer surface of a substrate portion of an aerosol source member, the substrate portion including a substrate material configured to generate an inhalable substance upon the application of heat thereupon, the overwrap material comprising: a plurality of layers, wherein at least one of the layers of the overwrap material contains an aerosol generating component., for the reasons stated above with regard to claim 1.
Regarding claim 13,  Worm in view of Batista discloses the limitations of claim 13, wherein the aerosol generating component contained in the overwrap material has an aerosol former loading of approximately 2% - 20%, for the reasons stated above with regard to claim 2
Regarding claim 14, Worm in view of Batista discloses the limitations of claim 14, wherein the aerosol generating component contained in the overwrap material has an aerosol former loading of approximately 20% - 40%, for the reasons stated above with regard to claim 3.
Regarding claim 19, Worm in view of Batista discloses the limitations of claim 19, wherein the overwrap material is configured to produce the initial inhalable substance in response to application of heat from an electrically generated heat source, for the reasons stated above with regard to claim 10.

Claims 4-7, 11, 15-18, and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Worm in view of Batista and in further view of US Patent App 20170055576A1 (hereinafter Beeson).
Regarding Claim 4, Worm in view of Bastista discloses the aerosol source member of Claim 1 as discussed above.  The combination does not teach wherein the overwrap material comprises a three layer laminate that includes an outer layer, an inner layer positioned proximate an outer surface of the substrate material, and an intermediate layer positioned between the outer layer and the inner layer.  
Beeson teaches a smoking article with an overwrap material (Figure 1, “wrapping material” 90).  The overwrap material can include a laminated paper type material.  As show in in Fig. 1, “Such a wrapping material 90 can be provided by a laminated paper/foil sheet, for 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Worm and Bastista to incorporate wherein the overwrap material comprises a three layer laminate that includes an outer layer, an inner layer positioned proximate an outer surface of the substrate material, and an intermediate layer positioned between the outer layer and the inner layer as taught in Beeson.  A person of ordinary skill in the art, desiring to provide an overwrap material to improve taste and stability would use a three layer laminate as taught in Beeson.
Regarding Claim 5, Worm in view of Bastista in further view of Beeson discloses Claim 4, as discussed above.  The combination does not explicitly disclose wherein the outer layer comprises a paper material, the intermediate layer comprises a foil material, and the inner layer comprises an aerosol generating material.  
Beeson teaches a smoking article with an overwrap material (Figure 1, “wrapping material” 90).  The overwrap material can include a laminated paper type material.  As show in in Fig. 1, “Such a wrapping material 90 can be provided by a laminated paper/foil sheet, for 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Worm and Bastista to incorporate wherein the outer layer comprises a paper material, the intermediate layer comprises a foil material, and the inner layer comprises an aerosol generating material as taught in Beeson.  A person of ordinary skill in the art, desiring to provide an overwrap material to improve taste and stability would modify and position the layers to optimize the aerosol generation.  It would be obvious to include an additional layer, like the layers taught in Bastista, to provide an aerosol generating layer nearest to the substrate.  
30Regarding Claim 6, Worm in view of Bastista in further view of Beeson discloses the aerosol source member of Claim 5 as discussed above.  However, the combination does not explicitly disclose wherein the aerosol generating material comprises a cast sheet containing a fibrous material.
Beeson teaches that the initial overwrap may have a cast sheet or extruded tobacco paper.  This paper layer may provide a tobacco flavor to the formed aerosol.  (¶45).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Worm and Bastista to incorporate wherein the aerosol generating material comprises a cast sheet containing a fibrous material as taught in Beeson.  The cast sheet in Beeson is made of paper.  Paper, by definition, is a fibrous material.  A person of ordinary skill in the art, desiring to provide an overwrap material would select a cast sheet of fibrous paper.  
Regarding Claim 7, Worm in view of Bastista in further view of Beeson discloses aerosol source member of Claim 5 as discussed above.  However, the combination does not explicitly disclose wherein the aerosol generating material comprises a reconstituted tobacco sheet.  
Beeson teaches that the initial overwrap may have a cast sheet or extruded tobacco paper (¶45).  The reconstituted tobacco sheets can be, “reconstituted sheets can be mixed with other cut fillers (i.e., a traditional cut filler tobacco, with or without an additional aerosol former) (i.e., a traditional cut filler tobacco, with or without an additional aerosol former).”  cast and mixed with other fillers (¶50).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Worm and Bastista to incorporate wherein the aerosol generating material comprises a reconstituted tobacco sheet as taught in Beeson.  A person of ordinary skill in the art, desiring to provide tobacco to the aerosol generating device would select a reconstituted tobacco sheet with an 
Regarding Claim 11, Worm in view of Bastista discloses the aerosol source member of Claim 1 as discussed above.  However the combination does not explicitly disclose wherein the overwrap material is 15configured to produce the initial inhalable substance in response to application of heat from a combustible carbon-based heat source.  
Beeson teaches an overwrap material that produces an inhalable substance.  As the substrate and overwrap are heated the tobacco sheet in the overwrap produces an initial inhalable substance.  This substance is produced via heat generation from the heat generation segment (¶45).  The heat generation segment is described as “carbonaceous fuel elements.” (¶6, see also ¶9).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Worm and Bastista to incorporate wherein the overwrap material is configured to produce the initial inhalable substance in response to application of heat from a combustible carbon-based heat source as taught in Beeson.  A person of ordinary skill in the art desiring to generate combustion of an overwrap would select a heat source of combustible carbon as taught in Beeson.  This is a well-established method for generating inhalable substances.
Regarding claim 15, Worm in view of Batista and in further view of Beeson discloses the limitations of claim 15, wherein the overwrap material comprises a three layer laminate that includes an outer layer, an inner layer positioned proximate an outer surface of the substrate material, and an intermediate layer positioned between the outer layer and the inner layer, for the reasons stated above with regard to claim 4.
Regarding claim 16, Worm in view of Batista and in further view of Beeson discloses the limitations of claim 16, wherein the outer layer comprises a paper material, the intermediate layer comprises a foil material, and the inner layer comprises an aerosol generating material, for the reasons stated above with regard to claim 5.
Regarding claim 17, Worm in view of Batista and in further view of Beeson discloses the limitations of claim 17, wherein the aerosol generating material comprises a cast sheet containing a fibrous material, for the reasons stated above with regard to claim 6.
Regarding claim 18, Worm in view of Batista and in further view of Beeson discloses the limitations of claim 18, wherein the aerosol generating material comprises a reconstituted tobacco sheet, for the reasons stated above with regard to claim 7.
Regarding claim 20, Worm in view of Batista and in further view of Beeson discloses the limitations of claim 20, wherein the overwrap material is configured to produce the initial inhalable substance in response to application of heat from a combustible carbon-based heat source for the reasons stated above with regard to claim 11.
Response to Arguments
Applicant's arguments filed January 28, 2021 have been fully considered but they are not persuasive.
Applicant argues, “[I]t would not be obvious to combine the Worm reference with the Batista reference. As an initial matter, Applicant notes that the Worm reference discloses an overwrap that may be formed of multiple layers. However, the overwrap of the Worm reference does not include an aerosol generating component. Rather, the overwrap of the Worm reference is included for adding structure or size to the cartridge body, for including a filter, and/or to provide particular characteristics (e.g., physical characteristics or draw effects) at the mouth end of the cartridge. See Worm reference,    [0078], [0080]. There is no contemplation in the Worm reference that the overwrap would include an aerosol generating component. Moreover, Applicant notes that while the Worm reference contemplates an inhalable substance and a separate vapor forming material in its substrate, the inhalable substance and separate vapor forming material of the Worm reference are arranged along the length of the substrate, and not in an overwrap material that substantially surrounds the outer surface of a substrate portion, as recited by independent Claims 1 and 12. See Worm reference,   [0062].”
The Worm reference specifically teaches that the overwrap many be formed of multiple layers, “The overwrap also may be formed of multiple layers, such as an underlying, bulk layer and an overlying layer, such as a typical wrapping paper in a cigarette.” ¶78.  The specification encourages additional layers added to the cartridge, the overwrap, and combination of layers and overwrap.  “Further layers also are envisioned” ¶68.  Though the reference does not specifically teach an aerosol forming layer, the reference does encourage toward incorporating additional layers into the overwrap to improve the overall smoking experience.  Finally, Worm specifically encourages that the overwrap and the cartridge body can be combined into a single element and have dual functionality (¶79).  When this is done the inhalable substance can be attached to the outer body and where the overwrap is incorporated the inhalable substance is on the overwrap.
Batista teaches a multi-layer aerosol generating substrate (¶38, ¶36, ¶87).  This multi-layer aerosol generating substrate is obvious to try in the Worm disclosure which is specifically envisioning a multilayered substrate AND a multilayered overwrap.  
Applicant argues, “[T]he rationale provided by the Office evidences that the Office has engaged in impermissible hindsight reconstruction and/or the Office's assertion of obviousness is conclusory... Specifically, there is nothing in the Worm reference that would motivate a person skilled in the art to modify the reference as suggested by the Office. Contrary to the Office's position, the asserted rationale for combining the references does not provide a legitimate reason for doing so. In particular, the Office asserts that including a plurality of aerosol-formers of the Batista reference within a layer of the overwrap of the Worm reference is obvious because "[d]oing so would provide stabilization to the substrate as disclosed in Worm and provide multiple flavor combinations as taught by Batista." See Office Action, page 4. Applicant respectfully submits that this statement does not provide a legitimate reason to combine the references. For example, the structural stabilization of the Worm reference has nothing to do with aerosol formation. Simply put, a skilled person would not (and would have no reason to) modify the Worm reference in the manner suggested by the Office.”
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The Worm and Bastista references are both concerning a device for smoking a substrate.  A person of ordinary skill in the art desiring to improve the smoking of a substrate in a device would combine the references.  It would be obvious to improve structure with an overwrap and then consider additional layers since Worm specifically envisions multi-layers.  This would obviously be combined with the multiple aerosol layers taught in Bastista to provide a structurally improved smoking article with the addition of flavor from an aerosol layer.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747